Citation Nr: 9917009	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-34 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a gunshot wound to the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama, that denied the 
veteran's claim for a compensable evaluation for the 
residuals of a gunshot wound to the right thigh.

The issue of entitlement to a total disability rating based 
on individual unemployability due to the veteran's service-
connected disabilities, raised by the appellant in November 
1997, has not been adjudicated by the RO.  Accordingly, this 
issue is not in appellate status, and is referred to the RO 
for appropriate action.


REMAND

The veteran has come before the VA requesting a compensable 
evaluation for the residuals of a gunshot wound to the right 
thigh.  This injury originally occurred during World War II.  
A review of the claims folder indicates that the right thigh 
has not been specifically examined in over fifty (50) years.  
That is, the last complete examination of the thigh occurred 
on February 16, 1948.

The United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans 
Appeals, and hereinafter known as the Court, has held that 
the "fulfillment of the statutory duty to assist . . . 
includes the conduct[ion] of a thorough and contemporaneous 
medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Because a contemporaneous examination of 
the wounded area has not been accomplished, the Board finds 
that the claim is incomplete and remands the claim to the RO 
for additional development. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran for the 
names and addresses of all physicians who 
have treated him subsequent to service 
for his right thigh condition.  The RO 
should then obtain and associate with the 
claims folder all treatment records of 
the veteran from such health care 
providers.  Of interest are any progress 
notes, special studies, x-ray films, 
laboratory tests, and technicians' 
reports; if no records exist, it should 
be so noted in the record.

2.  The veteran is to be afforded a 
special orthopedic examination for the 
purpose of ascertaining the residuals of 
a gunshot wound to the right leg.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner for review prior to the 
examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The RO should 
specifically discuss pyramiding and the applicability of 
Esteban v. Brown, 6 Vet. App. 259 (1994), with respect to the 
veteran's leg condition.  If the decision remains 
unfavorable, the veteran and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



